





Exhibit 10.2


Execution Version


JOINDER AGREEMENT
Wynn Las Vegas, LLC
3131 Las Vegas Blvd. South
Las Vegas, NV 89109
Wynn Sunrise, LLC
3131 Las Vegas Blvd. South
Las Vegas, NV 89109
August 9, 2017

Deutsche Bank AG New York Branch,
as Collateral Agent
60 Wall Street
New York, NY 10005
Attention: MaryKay Coyle


Ladies and Gentlemen:
Reference is made to the Security Agreement, dated as of November 20, 2014 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Security Agreement”; capitalized terms used but not otherwise defined
herein shall have the meanings assigned to such terms in the Security
Agreement), made by WYNN AMERICA, LLC, a Nevada limited liability company
(“Borrower”), and each of the GUARANTORS from time to time party thereto in
favor of DEUTSCHE BANK AG NEW YORK BRANCH, as collateral agent (in such capacity
and together with any successors in such capacity, the “Collateral Agent”).
This joinder agreement (“Joinder Agreement”) supplements the Security Agreement
and is delivered by the undersigned, Wynn Las Vegas, LLC, a Nevada limited
liability company, and Wynn Sunrise, LLC, a Nevada limited liability company
(collectively, the “New Pledgors”), pursuant to Section 3.5 of the Security
Agreement. Subject to the provisions of Schedule 1, the New Pledgors hereby
agree to be bound as Guarantors and as Pledgors by all of the terms, covenants
and conditions set forth in the Security Agreement to the same extent that they
would have been bound if they had been signatories to the Security Agreement on
the execution date of the Security Agreement and without limiting the generality
of the foregoing, hereby grant and pledge to Collateral Agent, as collateral
security for the full, prompt and complete payment and performance when due
(whether at stated maturity, by acceleration or otherwise) of the Secured
Obligations, and in favor of the





--------------------------------------------------------------------------------







Secured Parties a Lien on and security interest in, all of their right, title
and interest in, to and under the Pledged Collateral and expressly assume all
obligations and liabilities of a Guarantor and Pledgor thereunder, except to the
extent not permitted pursuant to any applicable Gaming Law. Notwithstanding
anything to the contrary in this Joinder Agreement or any other Credit Document,
the security interest created by this Joinder Agreement and the Security
Agreement shall not attach to, and the term “Pledged Collateral” shall not
include, any Excluded Property (other than Proceeds and the right to Proceeds of
Excluded Property to the extent such Proceeds or right to Proceeds independently
constitutes Excluded Property); provided, however, that if any portion of any
property ceases to constitute “Excluded Property” then, immediately upon such
cessation, the term “Pledged Collateral” shall also include such portion of
property and such security interest and lien in favor of Collateral Agent
created by this Agreement shall attach to such portion of property.
The New Pledgors hereby make each of the representations and warranties and
agree to each of the covenants applicable to the Pledgors contained in the
Security Agreement as of the date hereof.
Attached hereto is an updated Perfection Certificate. The information contained
in such Perfection Certificate shall be deemed to be part of the Security
Agreement.
The New Pledgors hereby irrevocably authorize Collateral Agent at any time and
from time to time in accordance with the Security Agreement to file in any
filing office and/or recording or registration office in any relevant
jurisdiction any financing statements (including fixture filings) and amendments
thereto that contain the information required by Article 9 of the Uniform
Commercial Code of each applicable jurisdiction for the filing of any financing
statement or amendment relating to the Pledged Collateral, including, without
limitation, (i) whether such New Pledgor is an organization, the type of
organization and any organizational identification number issued to such New
Pledgor, (ii) any financing or continuation statements or other documents
without the signature of such New Pledgor where permitted by law and (iii) in
the case of a financing statement filed as a fixture filing a sufficient
description of the real property to which such Pledged Collateral relates. Such
financing statements may describe the Pledged Collateral in the same manner as
described in the Security Agreement or may contain an indication or description
of collateral that describes such property in any other manner as Collateral
Agent may determine is necessary, advisable or prudent to ensure the perfection
of the security interest in the Pledged Collateral granted to Collateral Agent
herein, including, without limitation, describing such property as “all assets
whether now owned or hereafter acquired” or “all personal property whether now
owned or hereafter acquired” or words of similar import. Each New Pledgor agrees
to provide all information described in clauses (i) through (iii) above in this
paragraph to Collateral Agent promptly upon request. Collateral Agent shall
provide reasonable notice to Borrower of all such financing statement filings
made by Collateral Agent on or about the Closing Date, and, upon Borrower's
request, any subsequent filings or amendments, supplements or terminations of
existing filings, made from time to time thereafter.
This Joinder Agreement and any amendments, waivers, consents or supplements
hereto may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed and delivered
shall be deemed to be an original, but all such





--------------------------------------------------------------------------------







counterparts together shall constitute one and the same agreement. Delivery of
an executed counterpart of a signature page of this Agreement by facsimile or
electronic mail shall be effective as delivery of a manually executed
counterpart of this Agreement.
THIS JOINDER AGREEMENT AND ANY CLAIMS, CONTROVERSIES, DISPUTES, OR CAUSES OF
ACTION (WHETHER ARISING UNDER CONTRACT LAW, TORT LAW OR OTHERWISE) BASED UPON OR
RELATING TO THIS JOINDER AGREEMENT, SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO ANY
CHOICE OF LAW PRINCIPLES THAT WOULD APPLY THE LAWS OF ANOTHER JURISDICTION.
This Joinder Agreement shall in all cases be qualified by, and subject to, the
terms and conditions on Schedule 1.
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]





--------------------------------------------------------------------------------








IN WITNESS WHEREOF, each New Pledgor has caused this Joinder Agreement to be
executed and delivered by its duly authorized officer as of the date first above
written.


WYNN LAS VEGAS, LLC,
a Nevada limited liability company
By:    Wynn Las Vegas Holdings, LLC,
        a Nevada limited liability company,
        its sole member


By:    Wynn America, LLC,
a Nevada limited liability company,
its sole member


By:    Wynn Resorts Holdings, LLC,
        a Nevada limited liability company,
        its sole member


By:     Wynn Resorts, Limited,
        a Nevada corporation,
        its sole member


By: /s/ Craig S. Billings         
    Name: Craig S. Billings
    Title: Chief Financial Officer and Treasurer







--------------------------------------------------------------------------------
















--------------------------------------------------------------------------------









WYNN SUNRISE, LLC,
a Nevada limited liability company
By:    Wynn Las Vegas, LLC,
            a Nevada limited liability company,
its sole member


By:    Wynn Las Vegas Holdings, LLC,
            a Nevada limited liability company,
            its sole member


By:    Wynn America, LLC,
a Nevada limited liability company,
its sole member


By:    Wynn Resorts Holdings, LLC,
            a Nevada limited liability company,
            its sole member


By:     Wynn Resorts, Limited,
            a Nevada corporation,
            its sole member







--------------------------------------------------------------------------------









By: /s/ Craig S. Billings         
    Name: Craig S. Billings
    Title: Chief Financial Officer and Treasurer











--------------------------------------------------------------------------------









AGREED TO AND ACCEPTED:
DEUTSCHE BANK AG NEW YORK BRANCH, as Collateral Agent

By:    /s/ Mary Kay Coyle    
    Name: Mary Kay Coyle
    Title: Managing Director
By:    /s/ Anca Trifan    
    Name: Anca Trifan
    Title: Managing Director











